DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1 and 3-14, the prior art fails to teach or suggest, an image sensor having the specific configurations disclosed in claims 1 and 3-14 wherein the image sensor comprises: a first pixel unit including a plurality of first photodiodes and a first driving circuit to generate a first pixel signal based on an amount of charges stored in the plurality of first photodiodes; a second pixel unit including a plurality of second photodiodes and a second driving circuit to a second pixel signal based on an amount of charges stored in the plurality of second photodiodes; and a switching circuit connected to the first driving circuit though a first diffusion node and connected to the second driving circuit through a second diffusion node, the switching circuit to connect or disconnect the first diffusion node and the second diffusion node based on a mode selection signal, wherein the switching circuit connects the first diffusion node to the second diffusion node in a first mode based on the mode selection signal to drive the first pixel unit and the second pixel unit simultaneously, and disconnects the first 

Re claims 15 and 18-19, the prior art fails to teach or suggest, a light sensing circuit having the specific configurations disclosed in claims 15 and 18-19 wherein the light sensing circuit comprises: a plurality of first photodiodes to store charges based on optical information received through a first color filter in a first color; a first driving circuit to change a voltage of a first diffusion node based on an amount of charges stored in the plurality of first photodiodes; a plurality of second photodiodes to store charges based optical information received through a second color filter in a second color; a second driving circuit to change a voltage of a second diffusion node based on an amount of charges stored in the plurality of second photodiodes; and a switching circuit to connect or disconnect the first diffusion node and the second diffusion node based on a mode selection signal, wherein the switching circuit includes a plurality of switching transistors connected between the first diffusion node and the second diffusion node, the plurality of switching transistors having gates to which the mode selection signal is applied.

Re claim 20, the prior art fails to teach or suggest, an image sensor having the specific configurations disclosed in claim 20 wherein the image sensor comprises: a first pixel unit including a plurality of first photodiodes to receive light through a first color filter of a first color, the plurality of first photodiodes being coupled to a first diffusion node; a second pixel unit including a plurality of second photodiodes to receive light .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699